Citation Nr: 9927695	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 668	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the RO.



REMAND

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran claims that his hypertension is exacerbated by 
his service-connected PTSD.  An April 1997 VA progress note 
indicated a diagnosis of a slight blood pressure increase 
secondary to anxiety.  This is not competent medical evidence 
to well ground the claim of service connection, but it 
triggers VA's duty to notify the veteran of the type of 
evidence necessary to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Additionally, the Board notes that the provisions of 38 
U.S.C.A. § 5107(a) have been met in connection with the 
veteran's claim for an increased rating for his service-
connected PTSD in that it is well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a).  

The duty to assist also includes obtaining an adequate VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The examinations 
of record are inadequate to ascertain the current level of 
the veteran's service-connected PTSD in the Board's opinion.  

The veteran stated he was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Moreover, the RO should 
obtain any additional ongoing treatment records pertinent to 
this claim.  Murincsak, supra.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension or PTSD since August 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should also request all 
documents pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.  

3.  The RO should instruct the veteran 
that he should submit all medical 
evidence which supports his lay 
assertions that his PTSD has caused or 
aggravated his hypertension.   

4.  The veteran should be afforded a VA 
examination to determine the current 
extent of the service-connected PTSD.  
All special studies and tests should be 
undertaken.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  
Detailed clinical findings should be 
reported to determine the degree of 
industrial and social inadaptability due 
to the service-connected disorder.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  All 
indicated development should performed in 
this regard.  If any issue remains 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

